Title: To James Madison from Thomas Jefferson, 30 August 1812
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Aug. 30. 12.
The mail of yesterday does not tell us whether you have left Washington. I am this moment setting out for Bedford, & shall be absent 3. or 4. weeks. Should you be at Monpelier when I return I shall certainly have the pleasure of paying my respects to mrs. Madison & yourself. In the mean time accept the assurance of my affectionate esteem & respect
Th: Jefferson
